Citation Nr: 0028686	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1978 and from October 1992 to April 1993, with additional 
service with the Air Force Reserves.   His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran had active service from October 1974 to 
October 1978 and from October 1992 to April 1993, with 
additional service with the Air Force Reserves.

2.  A January 1983 treatment report indicates that the 
veteran was treated for a fractured rib with low back pain.  
Subsequent treatment reports dated in the 1980's and 1990's 
show treatment for spondylosis at L3.

3.  Records indicate that the veteran re-injured his low back 
on August 10, 1997, while on inactive duty training in the 
Reserves. 

4.  A medical opinion states that the veteran's current low 
back condition is related to the August 10, 1997, injury 
while in the Reserves.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back condition is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
condition.  To establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999). 
This extends to injury or disease on activity duty for 
training and injuries incurred on inactive duty for training.  
38 U.S.C.A. § 101(24) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.6(a) (1999).  An injury is not incurred "in the line of 
duty" if it was the result of the veteran's own willful 
misconduct or was a result of his or her abuse of alcohol.  
38 C.F.R. § 3.1(m) (1999).  A service department finding that 
an injury occurred in the line of duty will be binding on the 
VA unless it is patently inconsistent with the requirements 
of laws administered by the VA.  Id.; see Kinnaman v. 
Principi, 4 Vet. App. 20, 28 (1993) (Coast Guard 
determination that veteran's eye disease was incurred in the 
line of duty binding on the VA pursuant to regulation).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 1991).  There is no presumption of soundness at 
entrance into active duty for training or inactive duty 
training because veteran status is not afforded an individual 
for such type of service.  Only veterans are entitled to that 
presumption under 38 U.S.C.A. § 1111 (West 1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1996).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

However, the preliminary question to be answered in this case 
is whether the veteran has presented evidence of well-
grounded claim.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
order for a claim for service connection to be well-grounded, 
there must be competent evidence (lay or medical, as 
appropriate) of: (1) a current disability; (2) an in-service 
injury or disease; and (3) a nexus between the current 
disability and the in-service injury or disease.  Epps, 126 
F.3d at 1468, citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In the instant case, the veteran had two periods of active 
duty service, from October 1974 to October 1978 and from 
October 1992 to April 1993.  He also had additional service 
with the Air Force Reserves until 1998.  The record shows an 
extensive history of low back problems which preexisted his 
second period of active duty service.  

Service medical records for the veteran's first period of 
active duty service from October 1974 to October 1978 made no 
reference to any back problems.  A January 1983 medical 
record associated with his Reserve service documents 
complaints of low back pain after fracturing a rib during a 
sporting event while off duty.  However, no diagnosis 
pertaining to the lower back was provided.  At a periodic 
physical examination in May 1986, the veteran reported a 
history of recurrent back pain.  The examining physician 
commented that the veteran's back problems initially began in 
1983 following a motor vehicle accident. 

Medical records dated from October 1989 to January 1993 show 
continued treatment for low back pain.  A May 1989 report 
from Chippenham Hospital documented the veteran's complaints 
of severe low back pain that would "come and go."  He 
denied any specific injury.  Radiographs showed spondylolysis 
at L3 bilaterally.  In October 1989, he was seen at a VA 
facility where he reported a six month history of constant 
low back pain which increased with activity.  He indicated 
that he worked moving furniture but, again, did not recall 
any specific injury.  He said that his back would "pop" at 
times.  X-ray examination revealed a transitional vertebrae 
at S1, which was partially lumbarized.  In October 1990, a VA 
physician attributed the veteran's chronic low back pain to 
spondylosis at L3.  When seen by VA in January 1993, he 
described low back pain on the right side with shooting pain 
and tingling down the right leg.  The assessment was back 
strain with sciatica. 

The veteran claims that he reinjured his back on August 10, 
1997, while in the Reserves.  He alleges that he "wrenched" 
his back while abruptly getting out of a chair.  On August 
12, 1997, two days after this incident, the veteran was seen 
at MedCenter for low back pain.  It was noted that this was a 
long-term problem which had been exacerbated two days prior 
after getting out of a chair at home.  The diagnosis was 
acute lumbar strain.  When seen in November 1997, the 
diagnosis was lumbosacral strain resolved. 

In September 1997, the veteran was seen at McConnell Air 
Force Base for complaints of low back pain which, according 
to the veteran, began approximately one month prior after 
jumping out of a chair.  Objectively, his back showed 
tenderness to palpation with some left lumbar paraspinous 
muscle spasm.  Straight leg raising was negative, and 
reflexes were 2/2 in both lower extremities.  Sensation was 
normal to light touch, and strength was 5/5.  The initial 
assessment was severe low back pain with possible neurologic 
involvement indicating a herniated disk.  An MRI revealed 
degeneration at L2-3 with annular bulge affective both neural 
foramina and producing mild to moderate central stenosis.  A 
small central bulge was also observed at the L4-5 level.  

A Line of Duty Determination report of September 1997 is of 
record.  In this report, an Air Force investigator determined 
that on August 10, 1997, while reenlisting with the 931 
AGS/CC, the veteran "wrenched" his back while getting of a 
chair.  It was noted that the veteran waited to report the 
incident until after his reenlistment.  The investigator 
concluded that the incident "definitely occurred on duty."

Based on the conflicting reports, the RO requested a medical 
opinion as to whether the veteran's low back condition was 
related to service.  In a June 1998 report, a board certified 
physician stated that she had reviewed the entire claims file 
and concluded that the veteran's low back condition was 
neither incurred in nor aggravated by military service.  The 
physician's opinion was largely based on the August 12, 1998, 
medical report which indicated that the onset of back pain 
occurred while the veteran was at home.  As this report was 
made within two days of the injury, the physician determined 
it to be credible.  The physician noted that, in September 
1997, the veteran provided a different history to a doctor at 
the McConnell Air Force Base.  The physician discounted the 
Line of Duty Determination because it was based on the 
veteran's self-reported history with no eyewitness account. 

A civilian physician, Thomas G. Craven, M.D., submitted 
evidence in support of the veteran's claim.  In a July 1998 
evaluation report, Dr. Craven initially stated that the 
veteran's back problems began on September 17, 1997, while 
getting out of a chair.  In a May 1999 letter, however, Dr. 
Craven explained that the date of onset listed in that report 
was erroneous.  He clarified that the injury actually 
occurred on August 10, 1997.  In a December 1999 letter, Dr. 
Craven stated that he had reviewed "the medical records on 
hand."  Based on that review, he determined that it was as 
likely as not that the veteran's current complaints and 
diagnosis were related to and aggravated by his military 
service. 

The Board notes that the foregoing medical evidence indicates 
that a low back condition preexisted service and may have 
been aggravated while in the Reserves.  As such, the Board 
finds that the veteran's claim is plausible.  Consequently, 
the claim is well grounded.  Epps, 126 F.3d at 1468.



ORDER

The claim of entitlement to service connection for a low back 
disorder is found to be well grounded, and this claim is 
granted to this extent only.


REMAND

Because the veteran's claim is well grounded, VA has a duty 
to assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a).  In order to properly fulfill this duty, 
the Board finds it necessary to remand this case for further 
development.  As noted above, the claims file contains 
medical evidence suggesting that the veteran had a 
preexisting low back condition that was aggravated in 
service; however, more definitive medical evidence on the 
question of whether his current low back condition is at 
least as likely as not the result of in-service aggravation 
is needed before the claim on the merits can be properly 
adjudicated.

The evidence shows that the veteran's low back condition 
preexisted service.  In this regard, no back problems were 
reported during his first period of active duty service from 
October 1974 to October 1978.  However, a January 1983 
medical record associated with his Reserve service noted 
complaints of low back pain after fracturing a rib while off 
duty.  Medical records throughout the 1980's and 1990's 
document low back pain attributed to spondylosis at L3.

There is conflicting evidence as to whether the veteran's 
back injury on August 10, 1997, occurred at home or during 
his reenlistment in the Reserves.  The August 12, 1997, 
report from MedCenter states that the injury occurred at 
home.  Nevertheless, an Air Force investigator determined 
that the injury "definitely occurred on duty."  The Board 
accepts the investigation report, which was based on the 
facts at the time of the injury.  The investigator, who was 
in a better position to determine the veteran's credibility, 
accepted the veteran's statements.  The Board, therefore, 
will not question that determination.

Even accepting that that the August 10, 1997, injury occurred 
during the veteran's Reserve service, the question remains 
whether this constitutes aggravation of the underling 
disability as opposed to a temporary flare-ups of symptoms.  
In determining whether a pre-existing disability was 
aggravated as a result of military service, it must first be 
determined whether there was any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service do not constitute 
aggravation; rather, the underlying condition, as contrasted 
to symptoms, must have worsened.  Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt, 1 Vet. App. at 296- 97.  If an 
increase in the severity of the disability is shown, VA also 
must consider whether such increase is due to in-service 
aggravation, as opposed to the natural progress of the 
disorder.  Id.  

Accordingly, examination of the veteran and appropriate 
medical opinion which addresses the points raised above is 
needed to properly consider the merits of the veteran's 
service connection claim.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991) (emphasizing that adjudicators cannot 
rely on their own unsubstantiated judgment in resolving 
medical questions).

However, prior to having the veteran undergo a VA 
examination, the RO should obtain and associate with the 
claims file all records of outstanding pertinent medical 
treatment, so that the physician's review of the veteran's 
medical history may be an informed one.  Specifically, in 
December 1999 Dr. Craven stated that he had reviewed "the 
medical records on hand", thereby suggesting that he 
possesses additional relevant medical records which have not 
been associated with the claims file.  The RO should attempt 
to obtain any such records.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment of the 
veteran's low back condition, to include 
treatment records from Thomas G. Craven, 
M.D.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  (a) After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA examination 
to ascertain the current status of his 
low back condition.  It is imperative 
that the physician who is designated to 
examine the veteran reviews all the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

(b)  Following examination of the veteran 
and a comprehensive review of the record, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran currently suffers 
from a low back condition that is the 
result of in-service aggravation of a 
pre-existing low back condition.  In 
rendering such an opinion, the examiner 
must specifically address whether it is 
at least as likely as not that: (1) the 
veteran's preexisting low back condition 
underwent a permanent increase in 
severity as a result of the August 10, 
1997, injury in which he wrenched his 
back; and, if so, (2) whether such 
increase was due to the natural progress 
of the disorder, as opposed to 
aggravation; and, if so, (3) whether the 
veteran has a current low back condition 
resulting from in-service aggravation of 
his pre-existing condition.  

(c)  If aggravation is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  If the examiner is 
unable to answer any of the questions 
posed with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed.

3.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran' s claim for service connection 
for a low back condition, on the basis of 
all relevant evidence of record and all 
pertinent legal authority.  If the 
benefit sought by the veteran remains 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 

the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

